698 S.E.2d 395 (2010)
GALEAS,
v.
N.C. DEPARTMENT OF CORRECTION, et al.
No. 26P10.
Supreme Court of North Carolina.
June 16, 2010.
Jorge Galeas, Jr., pro se.
Robert C. Montgomery, Special Deputy Attorney General, for N.C. Dept. of Correction, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 12th of January 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 16th of June 2010."
Upon consideration of the petition filed by Plaintiff on the 5th of February 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is *396 hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 16th of June 2010."